****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                         IN RE MIYUKI M.*
                             (AC 44186)
                 Bright, C. J., and Moll and DiPentima, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgment of the
    trial court terminating her parental rights as to her minor child, M,
    and denying her motion to transfer guardianship of M to M’s maternal
    grandmother. The court conducted a consolidated trial on the termina-
    tion of parental rights petition and motion to transfer guardianship, and
    properly canvassed the respondent pursuant to In re Yasiel R. (317 Conn.
    773), advising her of the purpose and consequences of the termination
    of parental rights. The petitioner, the Commissioner of Children and
    Families, submitted a stipulation of facts, signed by the respondent. The
    respondent’s attorney agreed that there was no need for the court to
    conduct a canvass of the respondent before accepting the stipulation
    of facts. The court accepted the stipulation. The court subsequently
    declared a mistrial after the respondent’s attorney withdrew from the
    case. Following the mistrial, the case proceeded to a new trial, where
    the court again canvassed the respondent at the start of trial pursuant
    to In re Yasiel R. The court then accepted into evidence exhibit P,
    which consisted of the stipulation of facts from the first trial. The
    respondent’s attorney did not object to the exhibit. After considering
    all the evidence, the court determined that, pursuant to statute (§ 17a-
    112 (j) (3) (B) (i)), the respondent had failed to achieve such a degree
    of personal rehabilitation as would encourage the belief that within a
    reasonable time she could assume a responsible position in M’s life.
    The court also found that it was not in M’s best interest to transfer
    guardianship to her maternal grandmother, as there was insufficient
    evidence that she was a suitable guardian. On appeal, the mother
    claimed, inter alia, that the trial court violated her right to due process
    when it failed to canvass her separately regarding the stipulation of
    facts, which she contends was essentially the equivalent of a consent
    to termination of her parental rights, that this failure constituted plain
    error, and required the exercise of this court’s supervisory authority.
    Held:
1. The respondent mother could not prevail on her unpreserved claim that
    her right to due process was violated when the trial court failed to
    canvass her before accepting into evidence exhibit P: although the record
    of her claim was adequate for review under State v. Golding (213 Conn.
    233), the claim was not of constitutional magnitude, it was an evidentiary
    claim that involved the court’s discretion, and the fact that the case
    involved the termination of parental rights did not transform an eviden-
    tiary matter into a constitutional matter; moreover, even if the claim
    were of constitutional magnitude, the claim would still fail because the
    respondent could not establish that a constitutional violation existed
    and deprived her of a fair trial, as the court thoroughly canvassed the
    respondent at the start of the trial in accordance with the requirements
    set forth in In re Yasiel R., and it was not required to conduct a separate
    canvass because her attorney made a tactical decision not to contest
    the exhibits offered at trial by the petitioner, and the respondent had
    the opportunity to dispute the facts contained in exhibit P and to explain
    why she entered into the stipulation; furthermore, this court declined
    to employ the plain error doctrine or to exercise its supervisory authority
    because neither action was warranted under the facts of this case.
2. The trial court did not abuse its discretion in concluding that M’s maternal
    grandmother was not a suitable and worthy guardian for M: the court
    found that there was little record evidence to enable it to conclude that
    the grandmother was a suitable and worthy guardian for M and that
    transfer of guardianship was in M’s best interest; a review of the evidence
    revealed that the grandmother had moved several times, she lacked
    insight into the respondent’s mental health and substance abuse prob-
    lems, she was inconsistent in her desire to be a resource for M, she
    refused the Department of Children and Families access to her home
   on at least one occasion, and M was bonded to her foster family; accord-
   ingly, on the basis of the record before this court, it would not second-
   guess the trial court’s determinations.
       Argued January 4—officially released February 23, 2021**

                           Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Litchfield, Juvenile Mat-
ters, where the matter was tried to the court, Hon.
Joseph W. Doherty, judge trial referee; thereafter, the
court denied the respondent mother’s motion to trans-
fer guardianship; judgment terminating the respon-
dents’ parental rights, from which the respondent
mother appealed to this court. Affirmed.
  Benjamin M. Wattenmaker, assigned counsel for the
appellant (respondent mother).
  Sara Nadim, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, and
Evan O’Roark, assistant attorney general, for the appel-
lee (petitioner).
  Rebecca Mayo Goodrich, for the minor child.
                         Opinion

   BRIGHT, C. J. The respondent mother, Shayna C.,
appeals from the judgment of the trial court terminating
her parental rights as to her child, Miyuki M.1 On appeal,
the respondent claims that (1) the court’s failure to
canvass her regarding her written stipulation of facts
violates her right to due process under the fourteenth
amendment to the United States constitution, consti-
tutes plain error, and requires the exercise of our super-
visory authority, and (2) the court erred in denying
her motion to transfer guardianship of her child to the
child’s maternal grandmother. We affirm the judgment
of the trial court.
   Initially, we set forth the following procedural his-
tory. Following the birth of the child, the Department
of Children and Families (department) became involved
with the respondent and the child’s father, which
resulted in the removal of the child from the family
home. Approximately one year later, the child was
reunified with the respondent. Less than two years later,
on March 10, 2017, the petitioner, the Commissioner of
Children and Families, invoked a ninety-six hour hold
on the child due to concerns about the mental health
and substance abuse issues of the respondent and the
child’s father. On March 13, 2017, the petitioner filed a
neglect petition, and the court granted the petitioner’s
ex parte motion for an order of temporary custody. On
July 19, 2017, the court adjudicated the child neglected
following the respondent’s plea of nolo contendere to
allegations in the neglect petition. On July 26, 2017, the
court committed the child to the care and custody of
the petitioner. On December 29, 2017, the petitioner
filed a motion to review permanency plan, and, on Feb-
ruary 23, 2018, the court held a hearing, after which it
approved the permanency plan of termination of paren-
tal rights and adoption, and it added a concurrent plan
of transfer of guardianship to either the paternal grand-
parents or the maternal grandmother. The court also
made a finding of no further reasonable efforts.
   On April 11, 2018, the petitioner filed a termination
of parental rights petition, and, on August 21, 2018, the
respondent filed a motion to transfer guardianship to
the child’s maternal grandmother. On December 17,
2018, the petitioner filed a permanency plan of termina-
tion of parental rights and adoption. On January 4, 2019,
the respondent objected to the permanency plan, but
she agreed that reunification was not an appropriate
plan for the child and that the department should not
be obligated to make any reasonable efforts to achieve
reunification. On February 25, 2019, the court con-
ducted a consolidated trial on the termination of paren-
tal rights petition and the respondent’s motion to trans-
fer guardianship to the child’s maternal grandmother,
at the start of which the court properly canvassed the
respondent pursuant to In re Yasiel R., 317 Conn. 773,
794, 120 A.3d 1188 (2015) (Yasiel R.). On February 26,
2019, the petitioner presented the court with a stipula-
tion of facts, signed by the respondent, and the respon-
dent’s attorney agreed that there was no need for the
court to conduct a canvass of the respondent before
accepting the stipulation of facts. The court then
accepted the stipulation as a ‘‘filing.’’ On April 4, 2019,
the respondent’s attorney filed a motion to withdraw
from the case. On April 15, 2019, the court granted
that motion, and, on April 22, 2019, the court declared
a mistrial.
   Following the mistrial, the case proceeded to a new
consolidated trial, which was held over the course of
eight days between July 29 and November 12, 2019.
The following facts, as found by the trial court, and
additional procedural history inform our review of the
respondent’s claims on appeal. At the start of the new
trial, the court, pursuant to Yasiel R., again canvassed
the respondent, who was represented by new counsel,
provided her with the advisement required by Practice
Book § 32a-1, and inquired as to whether she under-
stood her rights as described in the canvass and the
advisement, to which she responded in the affirmative.2
Court was recessed shortly thereafter at the request of
one of the attorneys. The next day, the respondent and
the petitioner indicated that they had ‘‘an agreement
on exhibits’’ and that ‘‘there [was] no objection’’ to the
exhibits being entered into evidence. The court stated
that exhibits ‘‘A through Q are going to be recognized
as full exhibits, as each of them are presented during
trial.’’ Exhibit P was the stipulation that the respondent
had signed in February, 2019, which had been accepted
as a ‘‘filing’’ in the previous trial.
  On October 15, 2019, during the respondent’s testi-
mony before the trial court, she agreed with many of
the stipulated facts set forth in exhibit P, but she dis-
agreed with others. She also explained why she signed
the stipulation even though she thought some of the
facts contained therein were incorrect. The court also
heard testimony from department social workers, aides,
the child’s maternal grandmother, the maternal grand-
mother’s therapist, and a friend of the maternal grand-
mother.
   After considering all of the evidence presented at
trial, the court issued a memorandum of decision on
March 9, 2020, in which it found that the respondent had
‘‘made a number of attempts to overcome her substance
abuse and to acquire the necessary parenting skills, but
[that she] has not been successful with either.’’ The
court further found that ‘‘there [was] insufficient evi-
dence concerning [the] maternal grandmother to permit
the court to find that she is ‘suitable and worthy’ . . . .’’
Additionally, the court found that the child was bonded
with her foster family, having lived with them for much
of her life, and that a transfer of guardianship to the
maternal grandmother would not be in the child’s best
interests. Accordingly, the court granted the petitioner’s
termination of parental rights petition, and it denied
the respondent’s motion to transfer guardianship to the
child’s maternal grandmother. This appeal followed.
Additional facts will be set forth as necessary to address
the respondent’s claims.
                             I
   The respondent first claims that the court’s failure
to canvass her before accepting into evidence exhibit
P, which was the written stipulation of facts that had
been filed during the previous trial, violated her right
to due process of law.3 The respondent acknowledges
that this issue was not preserved because she did not
object to exhibit P during her trial, and, therefore, she
requests review pursuant to State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989). The respondent further
argues that the court’s acceptance of exhibit P without
canvassing her separately constitutes plain error and
requires the exercise of our supervisory authority. We
conclude that this claim is not of constitutional magni-
tude and that, even if we were to assume that it meets
that threshold, the court, nonetheless, acted properly
in admitting into evidence exhibit P without, sua sponte,
conducting another canvass of the respondent. Further-
more, we decline to employ the plain error doctrine4 or
our supervisory authority5 because neither is warranted
under the facts of this case. See State v. Lavigne, 307
Conn. 592, 598 n.5, 57 A.3d 332 (2012) (declining to
review defendant’s claims under ‘‘inherent supervisory
authority and the plain error doctrine . . . because our
supervisory powers and the plain error doctrine are
reserved for extraordinary circumstances that are not
implicated by the present case’’).
   ‘‘Under Golding, a [respondent] can prevail on a claim
of constitutional error not preserved at trial only if all
of the following conditions are met: (1) the record is
adequate to review the alleged claim of error; (2) the
claim is of constitutional magnitude alleging the viola-
tion of a fundamental right; (3) the alleged constitu-
tional violation . . . exists and . . . deprived the
[respondent] of a fair trial; and (4) if subject to harmless
error analysis, the [petitioner] has failed to demonstrate
harmlessness of the alleged constitutional violation
beyond a reasonable doubt. In the absence of any one
of these conditions, the [respondent’s] claim will fail.
. . . State v. Golding, supra, 213 Conn. 239–40; see
[Yasiel R., supra, 317 Conn. 781] (modifying third prong
of Golding by eliminating word clearly).’’ (Internal quo-
tation marks omitted.) In re Zoey H., 183 Conn. App.
327, 335, 192 A.3d 522, cert. denied, 330 Conn. 906, 192
A.3d 425 (2018).
  The respondent argues that her claim is reviewable
under Golding because the record is adequate and the
claim involves her fundamental right to raise her child.
The petitioner concedes that the respondent’s claim
satisfies both the first and second Golding prongs but,
argues, nonetheless, that the trial court’s acceptance
of ‘‘factual stipulations . . . does not implicate an indi-
vidual’s right to due process . . . .’’ We conclude that
the record is adequate for review, but we are not per-
suaded that the respondent’s claim is of constitutional
magnitude. See In re Devon W., 124 Conn. App. 631,
647, 6 A.3d 100 (2010) (‘‘[p]utting a constitutional tag on
a nonconstitutional claim will [not] change its essential
nature’’ (internal quotation marks omitted)).
   In the first trial, the respondent agreed to a stipulation
of facts, which then was filed in the case. After the
court declared a mistrial and a new trial was underway,
the petitioner, without objection from the respondent,
offered into evidence a series of exhibits, one of which
was exhibit P, the stipulation of facts. The respondent’s
attorney specifically stated that there was no objection
to the exhibits offered. The respondent’s claim on
appeal, that the court, sua sponte, had to conduct a
separate canvass of her before it could admit into evi-
dence a trial exhibit to which the respondent offered
no objection, appears to be nothing more than an unpre-
served evidentiary claim involving the court’s discretion
to accept evidence. See id.; see also In re Antonio M.,
56 Conn. App. 534, 544–45, 744 A.2d 915 (2000)
(although right to raise one’s children is fundamental,
claim concerning improper admission of hearsay evi-
dence is not constitutional in nature but, rather, is evi-
dentiary). The fact that this is a termination of parental
rights case does not transform an evidentiary matter
into a constitutional matter. See In re Antonio M.,
supra, 544–45.
   Nevertheless, even if we assume, as does the peti-
tioner, that the respondent has met the second prong of
Golding, she cannot sustain her burden under Golding’s
third prong, i.e., that a constitutional violation exists
and deprived her of a fair trial. See In re Shane P.,
58 Conn. App. 244, 253–54, 754 A.2d 169 (2000) (even
assuming record is adequate and claim is of constitu-
tional magnitude, respondent’s claim fails under Gold-
ing’s third prong).
   In this case, the court thoroughly canvassed the
respondent in accordance with the requirements set
forth in Yasiel R., supra, 317 Conn. 773, and she does
not contend otherwise. Rather, she argues that the court
violated her right to due process by failing, sua sponte,
to conduct a separate canvass before it admitted exhibit
P into evidence, despite the fact that her attorney stated
that there was no objection to the admission of any of
the exhibits. She contends that exhibit P essentially is
the equivalent of a consent to termination of her paren-
tal rights and that it should be treated as such, and that
a separate canvass should be required. Guided by Yasiel
R., we disagree.
  In Yasiel R., our Supreme Court, after considering
the factors set forth in Mathews v. Eldridge, 424 U.S.
319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976) (‘‘[f]irst,
the private interest that will be affected by the official
action; second, the risk of an erroneous deprivation
of such interest through the procedures used, and the
probable value, if any, of additional or substitute proce-
dural safeguards; and finally, the [g]overnment’s inter-
est, including the function involved and the fiscal and
administrative burdens that the additional or substitute
procedural requirement would entail’’); Yasiel R., supra,
317 Conn. 782–87; held that ‘‘due process does not
require that a trial court canvass a respondent who is
represented by counsel when the respondent does not
testify or present witnesses and the respondent’s attor-
ney does not object to exhibits or cross-examine wit-
nesses.’’ (Emphasis added.) Id., 787–88.
    Somewhat similar to the present case, the respondent
in Yasiel R. had decided not to contest, inter alia, the
exhibits presented to the court by the petitioner. Id.,
778. Our Supreme Court, in the exercise of its supervi-
sory authority, although concluding that the due pro-
cess clause does not require a canvass of the respondent
in a termination proceeding, instructed that ‘‘public con-
fidence in the integrity of the judicial system would be
enhanced by a rule requiring a brief canvass of all par-
ents immediately before a parental rights termination
trial so as to ensure that the parents understand the trial
process, their rights during the trial and the potential
consequences.’’ Id., 794. The court also explained that
‘‘[t]he canvass we require . . . [must] be given to all
parents involved in a termination trial, not just those
whose attorneys choose not to contest evidence. Indeed,
we require that the canvass be performed at the very
start of the termination trial, before a decision as to
whether to challenge evidence has been communicated
to the court. In so doing, the canvass we require does
not single out those parents whose attorneys have made
a tactical decision not to contest the evidence pre-
sented. As a result, the canvass we require does not
interfere with the attorney-client relationship but serves
to inform and protect all parents.’’ (Emphasis
altered.) Id.
   In the present case, the trial court properly canvassed
the respondent at the start of the termination trial in
accordance with Yasiel R., including explaining to the
respondent that ‘‘[i]f you do not present any witnesses
on your own behalf . . . do not object to the testimony
or exhibits, or do not cross-examine witness[es] at this
trial, the trial judge will decide the case based on the
evidence that was presented at trial.’’ As in Yasiel R.,
the court in the present case was not required to give
a separate canvass before the respondent’s attorney
made a tactical decision not to contest the exhibits
offered by the petitioner.6
                            II
   The respondent next claims that the court erred in
denying her motion to transfer guardianship of her child
to the child’s maternal grandmother (grandmother). She
argues that the court’s finding that the grandmother
was not ‘‘suitable and worthy’’ constitutes ‘‘an abuse
of discretion.’’ We are not persuaded.
   ‘‘The adjudication of a motion to transfer guardian-
ship pursuant to General Statutes § 46b-129 (j) (2)
requires a two step analysis. [T]he court must first deter-
mine whether it would be in the best interest[s] of
the child for guardianship to be transferred from the
petitioner to the proposed guardian. . . . [Second]
[t]he court must then find that the third party is a suit-
able and worthy guardian. . . . This principle is
echoed in Practice Book § 35a-12A (d), which provides
that the moving party has the burden of proof that
the proposed guardian is suitable and worthy and that
transfer of guardianship is in the best interests of the
child.’’ (Footnote omitted; internal quotation marks
omitted.) In re Leo L., 191 Conn. App. 134, 139–40, 214
A.3d 430 (2019).
   ‘‘To determine whether a custodial placement is in
the best interest[s] of the child, the court uses its broad
discretion to choose a place that will foster the child’s
interest in sustained growth, development, well-being,
and in the continuity and stability of its environment.
. . . We have stated that when making the determina-
tion of what is in the best interest[s] of the child, [t]he
authority to exercise the judicial discretion under the
circumstances revealed by the finding is not conferred
upon this court, but upon the trial court, and . . . we
are not privileged to usurp that authority or to substitute
ourselves for the trial court. . . . A mere difference of
opinion or judgment cannot justify our intervention.
Nothing short of a conviction that the action of the trial
court is one which discloses a clear abuse of discretion
can warrant our interference. . . . In determining
whether there has been an abuse of discretion, the
ultimate issue is whether the court could reasonably
conclude as it did. . . . [G]reat weight is given to the
judgment of the trial court because of [the court’s]
opportunity to observe the parties and the evidence.
. . . [Appellate courts] are not in a position to second-
guess the opinions of witnesses, professional or other-
wise, nor the observations and conclusions of the [trial
court] when they are based on reliable evidence.’’ (Inter-
nal quotation marks omitted.) Id., 140–41.
  The respondent argues that there was substantial
evidence in the record to allow the court to find that
the grandmother was suitable and worthy. She argues
that she ‘‘introduced [twenty-three] exhibits into evi-
dence . . . the majority [of which] constituted evi-
dence of [the grandmother’s] suitability for guardian-
ship of [the child].’’7 She further argues that several
witnesses testified to the grandmother’s suitability, and
that the grandmother, herself, provided testimony.8 She
contends that the court ‘‘simply failed to consider any
of the evidence in its memorandum of decision.’’ Finally,
the respondent contends that the court’s conclusion
that transfer of guardianship to the grandmother was
not in the child’s best interests was an abuse of discre-
tion. We are not persuaded.
   In the present case, the court found that there was
little record evidence to enable it to conclude that the
grandmother was a suitable and worthy guardian for
the child. A review of the evidence in the record reveals
that the grandmother had moved four times in the previ-
ous six years, that her current apartment was the first
one for which she had been financially responsible, that
she lacked insight into the respondent’s mental health
and substance abuse problems, that she was inconsis-
tent in her desire to be a resource for the child, that
she had refused the department access to her home on
at least one occasion, and that the department had
concerns about her coaching the child and trying to
make the child feel sad because she misses her.
Although there was testimony from witnesses who indi-
cated that the grandmother was suitable and worthy,
it is the function of the trial court to determine the
reliability and weight of the evidence presented. See In
re Leo L., supra, 191 Conn. App. 142 (‘‘[t]his court does
not make credibility determinations, and it is the trial
court’s role to weigh the evidence presented and deter-
mine relative credibility when it sits as a fact finder’’).
   The court, in this case, heard and viewed the evidence
presented, assessed its credibility and reliability,
weighed it, and determined that it was insufficient to
prove that the grandmother was suitable and worthy.
The court also found that the child was bonded to her
foster family, including her foster parents and her three
foster siblings, that she had ‘‘adjusted very well in her
. . . foster placement, and [that] the foster parents
[were] providing the day-to-day physical, emotional,
moral and education[al] support that she needs.’’ See
In re Leo L., supra, 191 Conn. App. 142 (‘‘a trial court
may rely on the relationship between a child and the
child’s foster parents to determine whether a different
placement would be in the child’s best interest[s]’’
(internal quotation marks omitted)), quoting In re
Athena C., 181 Conn. App. 803, 821, 186 A.3d 1198, cert.
denied, 329 Conn. 911, 186 A.3d 14 (2018). The court
concluded that the evidence was insufficient to prove
that the grandmother was a suitable and worthy guard-
ian for the child. It also concluded that a transfer of
guardianship to the grandmother was not in the child’s
best interests. On the basis of the record before us, we
will not second-guess the court’s determinations.
  The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** February 23, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The child’s father consented to the termination of his parental rights.
Any reference to the respondent herein is to the mother.
   2
     Specifically, the court explained to the respondent in relevant part: ‘‘Now,
in cases concerning termination of parental rights, after a recent decision
in a case of . . . Yasiel R., our Supreme Court directed the trial court to
read into the record and advise mother and father, on the record, of the
purpose and the consequences of a termination of parental rights. So I’m
not reading this to you personally, this is done in every case in which
a termination trial is about to begin before the evidence and testimony
commences. And it’s an advisement that is only used infrequently, so I’m
[going to] read it to you . . . so I don’t leave anything out.
   ‘‘At this time the court advises the parents that the petitioner . . . has
previously filed with this court, a legal document called a termination of
parental rights petition in which [the petitioner] seeks to have this court
permanently end the legal parent/child relationship between you and your
child, in this case, Miyuki.
   ‘‘Because [the petitioner] is the one who filed the petition and the one
asking the court to permanently sever your legal relationship with your
child it’s up to [the petitioner] to prove their case, at a termination trial, by
clear and convincing evidence. If [the petitioner] prevailed or won at trial
and the court grants the termination of parental rights you will have no
legal rights, no authority and no responsibility for this child. You [will] no
longer have any right to make any decisions, of any kind, regarding this
child, you [will] not be entitled to any state or federal benefits or entitlements
on behalf of this child.
   ‘‘A child is free to be adopted only upon the termination of any and all
parental rights.
   ‘‘A termination of parental rights trial gives you, as the parent, an opportu-
nity to defend against this petition. At a . . . trial anything you say or have
said could be used against you. You’ve got the right to remain silent and
say nothing and do nothing that helps [the petitioner] to prove its case. You
also have the right, if you so choose, to tell the judge your side of the story,
that is, testifying on your own behalf. You have the right to confront and
cross-examine witnesses and/or evidence and you’ve got the right to attempt
to have admitted, for the trial judge to consider, testimony and evidence
that you think is important in this case.
   ‘‘If any or all of the other parties to the case object to your proposed
witnesses or evidence the trial judge will, as the judge does in all cases,
decide whether something should be admitted and what weight to give that
admitted evidence.
   ‘‘As is your right, you have an attorney representing you throughout this
termination of parental rights proceeding. As part of your rights it’s up to
your lawyer to inform the court when an objectionable question is asked and
to tell the court when . . . at an appropriate time your position regarding
the evidence, procedure and legal rights and rulings throughout the trial.
   ‘‘As I just stated, your decision to testify or not testify, at this trial, is
yours to make. I must tell you, if you decide not to testify and whether a
fully contested, partially contested or uncontested termination of parental
rights trial the judge may draw an adverse inference, meaning that the trial
judge could conclude that you did not testify because what you would have
said would not have been helpful to your side of the case. Such an adverse
ruling may help the petition, that is, [the petitioner] prevail at trial.
   ‘‘If you do not present any witnesses on your own behalf or do not object
to the testimony or exhibits or do not cross-examine the witness, at this
trial, the trial judge will decide the case based on the evidence that was
presented at trial.’’
   The court then asked the respondent and the child’s father if they had
any questions, to which they each responded ‘‘No.’’ The court then followed
up with, ‘‘[a]nd you understand your rights and everything that I’ve just
said?’’ The respondent and the child’s father each said ‘‘I do.’’
   3
     In her argument, the respondent focuses primarily on the court’s action
in accepting the filing of the stipulation in the first trial. That trial, however,
ended in a mistrial and is not before us in this appeal.
   4
     ‘‘The plain error doctrine is a rule of reversibility reserved for truly
extraordinary situations where the existence of the error is so obvious that
it affects the fairness and integrity of and public confidence in the judicial
proceedings. . . . That is, it is a doctrine that this court invokes in order
to rectify a trial court ruling that, although either not properly preserved
or never raised at all in the trial court, nonetheless requires reversal of the
trial court’s judgment, for reasons of policy. . . . [Thus, an appellant] can-
not prevail under [the plain error doctrine] . . . unless he demonstrates
that the claimed error is both so clear and so harmful that a failure to
reverse the judgment would result in manifest injustice.’’ (Citation omitted;
internal quotation marks omitted.) Richardson v. Commissioner of Correc-
tion, 298 Conn. 690, 700 n.9, 6 A.3d 52 (2010).
   5
     ‘‘[O]ur supervisory authority . . . is not a form of free-floating justice,
untethered to legal principle . . . [and] [o]ur supervisory powers are
invoked only in the rare circumstance where [the] traditional protections
are inadequate to ensure the fair and just administration of the courts
. . . .’’ (Internal quotation marks omitted.) Richardson v. Commissioner
of Correction, 298 Conn. 690, 701 n.11, 6 A.3d 52 (2010). Under the facts of
the present case, we decline to invoke this extraordinary power. See id.
   6
     The respondent’s due process claim is further undermined by the fact
that she had the opportunity to dispute the facts contained in exhibit P and
to explain why she entered into the stipulation at the first trial. The petitioner
did not object to such testimony on the basis that the stipulation constituted
a judicial admission and the court, in its memorandum of decision, gave no
indication that it treated it as such. Consequently, the respondent was able
to challenge her statements in exhibit P in the same way as she was able
to challenge any other evidence presented by the petitioner. We fail to see
how this does not comport with due process.
   7
     Although the respondent’s attorney argues that many or most of the
respondent’s exhibits established that the maternal grandmother was suit-
able and worthy, she neither included copies in her appendix of the relevant
portions of any specific exhibits, nor cited to the relevant portions of any
specific exhibits in support of her claim. See Practice Book § 67-8 (b) (2).
   8
     Despite her argument that several witnesses testified to the suitability
of the grandmother, the respondent’s attorney neither included in her appen-
dix the relevant portions of any particular testimony concerning the suitabil-
ity of the grandmother, nor cited to the relevant portions of any specific
witness’ testimony. See Practice Book § 67-8 (b) (2).